Citation Nr: 0120995	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  96-48 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder, currently evaluated as 70 percent 
disabling.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from May 1969 to April 
1976.  He was awarded the Army Commendation Medal with a 
Valor Device for heroism in Vietnam combat.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO) which granted the veteran's claim 
of entitlement to service connection for PTSD and assigned a 
50 percent disability rating, effective July 29, 1994.  In a 
November 1999 rating decision, the RO assigned an increased 
rating, 70 percent, effective August 4, 1998.  
The veteran has continued to express disagreement with the 
assigned 70 percent disability rating for PTSD.

The Board notes in passing that the November 1999 RO rating 
decision also awarded the veteran a total rating based on 
individual unemployability due to his service-connected PRSD, 
which is his only service-connected disability, effective 
November 3, 1998.   

By signed statement received in March 2001, the veteran 
withdrew his request for a personal hearing before a Member 
of the Board.  


FINDINGS OF FACT

1.  The schedular rating criteria pertaining to PTSD 
effective prior to November 7, 1996 are more favorable to the 
veteran.  

2.  Between July 29, 1994 and August 4, 1998, the evidence of 
record reflects that the veteran's PTSD resulted in 
considerable social and industrial impairment.

3.  Between August 4, 1998 and February 14, 2000, the 
evidence of record reflects that the veteran's PTSD resulted 
in severe social and industrial impairment and was manifested 
by occupational and social impairment with deficiencies in 
most areas and the inability to establish and maintain 
effective relationships.

4.  That the veteran was demonstrably unable to maintain or 
retain employment was first documented for the record in a 
February 14, 2000, letter from the veteran's treating 
psychologist.


CONCLUSIONS OF LAW

1.  A schedular disability rating in excess of 50 percent is 
not warranted for PTSD between July 29, 1994 and August 4, 
1998.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2000).

2.  A schedular disability rating in excess of 70 percent is 
not warranted for PTSD between August 4, 1998 and February 
14, 2000.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.126, 4.130, 
Diagnostic Code 9411 (2000).

3.  A schedular disability rating of 100 percent is warranted 
for PTSD as of February 14, 2000.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks a 100 percent disability rating for PTSD.  

In the interest of clarity, the Board will first review the 
factual background of this case.  The relevant law and 
regulations will then be explained.  Finally, the Board will 
analyze the veteran's claim and render a decision.

Factual Background

Medical history

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2000); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
The requirements set forth for evaluation of the complete 
medical history of a veteran's disability operate to protect 
veterans against adverse decisions based on a single, 
incomplete or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 593-94 (1991).

The veteran's service medical records do not document 
psychiatric illness.

The veteran was hospitalized at a VA facility in April 1984 
due to drug abuse, chiefly marijuana.  He was unemployed and 
divorced.  During the hospitalization, the veteran stated 
that he believed that he had PTSD symptoms.  The discharge 
diagnosis was marijuana abuse, continuous.   

A May 1984 VA medical record indicates that the veteran 
sought treatment for complaints of depression.  He also 
reported nightmares centering around Vietnam.  It was noted 
that he had recently been discharged from a substance abuse 
program.  

The veteran was again hospitalized at a VA facility in March 
1988 due to alcohol abuse.  He evidently consumed alcohol 
along with marijuana.  During the hospitalization, PTSD was 
diagnosed.  Subsequent VA treatment records continued to 
document PTSD.  In September 1987, it was noted that the 
veteran was unemployed and that his only income was from odd 
jobs.   

A September 1993 prison psychological evaluation contains 
diagnoses of PTSD superimposed on a borderline personality 
disorder.  It was noted that the veteran had a tendency to 
engage in self-damaging behavior, such as substance abuse, 
which was reflected in his criminal record.  

No contemporaneous medical evidence regarding the veteran's 
condition during 1994 or 1995 is available for review.   It 
appears that the veteran was incarcerated  from July 1994 to 
January 1995 and from May 1995 to March 1996.  In an August 
1995 letter which is of record, the veteran stated that he 
was serving a term of 1-7 years for receiving stolen 
property.  It appears that he was returned to prison on a 
parole violation.

The veteran sought treatment from VA for marijuana dependence 
in March 1996.  He was admitted to the substance abuse 
treatment unit at a VA Medical Center in March.  He was 
noncompliant with the medical center's rules against smoking 
marijuana in the ward, testing positive for marijuana usage 
several times however; and was transferred to the PTSD Ward 
in April.  The clinicians on the PTSD Ward determined that he 
was manipulative and malingering and uninvested in his own 
treatment and recovery.  He was therefore discharged for 
misconduct in April 1996.

Outpatient treatment reports show that during the remainder 
of 1996 the veteran received individual therapy for PTSD from 
the VA.  Additionally, he was involved in counseling at the 
Vet Center.  Pertinent diagnoses during the time frame 
included PTSD, polysubstance abuse, and a personality 
disorder.  The counseling notes indicate that he was 
depressed, but not suicidal, and anxious at times.  A July 
1996 mental health clinic note includes a recommendation that 
the veteran "not work at this time due to inability to 
handle stress."

In August 1996, the veteran underwent a VA examination in 
conjunction with his claim for service connection for PTSD.  
He reported symptoms including flashbacks triggered by the 
sound of helicopters and noises reminiscent of explosives, 
feelings of guilt, an inability to relate to anyone other 
than Vietnam veterans, mood swings, and nightmares.  He 
reported having been married in 1972 and divorced in 1982 
because his wife could not tolerate his mood swings.  With 
regard to his employment history, he stated that subsequent 
to service, he had worked at twenty to thirty different jobs, 
sporadically and erratically.  He characterized the problem 
with his employment capabilities as having been the result of 
his substance abuse in addition to his PTSD symptoms.  The 
examiner assigned a diagnosis of PTSD, and a GAF score of 50.

The veteran was again admitted to the VA Medical Center in 
October 1996.  His complaints upon admission were a tendency 
to isolate as well as long-standing problems with anger 
control, in addition to flashbacks and nightmares of Vietnam.  
He also reported that he had stopped using marijuana and 
alcohol.  Drug testing during the hospitalization was 
negative for illegal substances.  Upon discharge the 
pertinent diagnoses were PTSD and borderline personality 
disorder.  A GAF score of 60 was assigned.  

A December 1996 treatment report reflects that the veteran 
had lost a job at a grocery store on the first day due to 
arguing with another employee about the Vietnam War.  He also 
broke up with his girlfriend and had an argument with his 
daughter which resulted in separation from her and his 
grandson.  He described himself as on the verge of a nervous 
breakdown.  The psychologist described him as at a vulnerable 
stage and as "marginally psychologically stable."

In December 1996, the veteran underwent another VA 
examination in conjunction with his claim for an increased 
disability rating.  It was conducted by the same physician 
who had performed the August 1996 examination.  The veteran 
reported that since August, he had moved into his own 
apartment, as he had been living with his brother, but could 
not get along with him anymore.  He also reported having 
attempted a relationship with a female companion, but she 
also could not tolerate his behavior.  He additionally 
described deteriorating relationships with his daughter, 
grandson, and his adoptive mother.  The examiner described 
the veteran as disappointed, disillusioned, hopeless, and 
forlorn in his attitude toward the future.  In the examiner's 
words, the veteran expressed morbid thoughts regarding his 
past behavior and future outlook.  The examiner assigned a 
GAF score of 40, and explicitly noted that the veteran's 
functioning had deteriorated since the August examination.  

In February 1997, the veteran applied for vocational 
rehabilitation from the VA.  
In a March 1997 VA counseling record (VA Form 28-1902b), the 
veteran's VA vocational rehabilitation counselor.  The 
veteran was then age 45.  He was divorced, with two grown 
children.  His work history was described as "scattered, 
fragmentary, largely because of substance abuse".  At the 
time of the interview, the veteran was doing volunteer work 
with the American Red Cross.  The counselor noted "his [work] 
history and problems with the law, with substance abuse do 
create obstacles for employment."  

In light of the veteran history of prolonged substance abuse, 
psychological testing to assess organicity was arranged.  
This testing was completed in April 1997.  The resulting 
diagnostic impression was that the veteran was of average 
intellectual ability and that he showed no signs of organic 
brain syndrome.  

After this initial testing and counseling, a rehabilitation 
plan was created in April 1997.  According to the plan, the 
veteran's objective was to obtain a bachelor's degree in 
sociology or social work, with the objective of becoming 
employed by the Red Cross.  In the meantime, the veteran 
planned to continue volunteering for the Red Cross.  The 
counselor made the following comments in the assessment:  

He certainly is excited about functioning 
with the Red Cross, dealing with a 
function within their disaster relief 
program, or in some other community 
services activity as a paid employee 
managing and handling the volunteer 
program.  He is personable, seems to have 
the dynamics that would support this, and 
presently merely needs the education in 
order to qualify.  

The veteran presented sworn testimony in support of his claim 
for an increased disability rating in April 1997.  He 
testified that he had been carrying guilt and despair over 
his experiences in Vietnam ever since his discharge.  He also 
testified that he took anti-depression medication in addition 
to the sleep medication and that he had regular weekly 
treatment at the VA for PTSD.  With regard to his daily 
activities, he testified that he mostly stays in the house, 
watching television and listening to the "oldies" station on 
the radio.  In terms of his feelings about the war in 
Vietnam, he stated that he felt the war was a safe haven for 
him and that he is always "living the war"; that the war 
was the best thing that ever happened to him in his life as 
he felt a sense of belonging and sense of purpose when he was 
in Vietnam, unlike anything he has experienced since that 
time.

An April 1997 treatment report shows that the veteran was 
beginning to go to school and also dating, but that he felt 
tense and like he was on the edge.  The psychologist noted 
that there were still many signs of post-traumatic stress, 
and assessed that the veteran was "minimally psychologically 
stable."

Review of the veteran's grade transcripts show that he was 
initially successful in his college career, earning passing 
grades in two classes during the spring term of 1997, but 
receiving grades of "E" and a "D" during the summer term.  
Outpatient treatment reports from this time period reflect 
that the veteran was doing well in school and was 
volunteering for the Red Cross and working for two hours a 
night at a laundry, although he was using marijuana on the 
weekends.  Several reports dated in June 1997 are to the 
effect that he was "psychologically stable."  In June 1997, 
he was advised to concentrate on schoolwork, rather than on 
dating.  Later in June, his psychologist noted the following:

[The veteran] is a bright fellow but he 
is having ruminations that interfere with 
his process of pursuing an education.  He 
has concentration and memory problems.  
He feels worried and pressured.  He tends 
to isolate, having few classmates as 
friends.

An August 1997 note indicates that the veteran felt that 
going to school was very stressful, that he had lost weight 
and reported he could not eat because of the stress.

The veteran was hospitalized for the treatment of PTSD and 
continuous marijuana dependence in September 1997.  At the 
time of admission he complained of combat-related nightmares 
and flashbacks, difficulty with anger control, depression, 
weight loss, reduced concentration and short term memory 
loss, all worse because of the stress he was undergoing.  
Diagnoses upon discharge were PTSD and continuous marijuana 
dependence.  A GAF score of 50 was assigned.  In conjunction 
with his discharge from the hospital, his treating physician 
provided a letter for his file in which he recommended that 
the veteran continue with his coursework, taking only one 
class each term, so as not to incur too much stress.  He also 
recommended that the veteran continue with his outpatient 
treatment at the VA Medical Center.

In the fall term, the veteran withdrew from three of the four 
classes for which he had registered and then failed the 
remaining class.  He did not register for any classes during 
the winter term, commencing in January 1998 and his 
vocational rehabilitation program was discontinued effective 
in November 1998.  The notification letter affirming his 
status as discontinued from the VA vocational rehabilitation 
program indicates that he "may be eligible to reenter 
training....if your condition improves and we determine that 
participation in this program would result in your 
employability."  

The veteran was again hospitalized in January 1998.  
According to the hospital report, the main issues addressed 
during this hospitalization were sobriety and cannabis abuse, 
although he also was treated for depression, intrusions, and 
insomnia.  A GAF score of 60 was assigned.

Outpatient treatment notes reflect that the veteran sought 
admission to the VA Medical Center's PTSD program but was 
denied on account of his continuing use of marijuana.  He 
expressed depression about this matter to his treating 
psychologist and social worker, but was apparently unable to 
discontinue marijuana use.

February 1998 outpatient treatment notes reflect that the 
veteran was doing part-time work as a free lance carpenter, 
that he was undergoing joint counseling sessions with his 
girlfriend, and that he was enrolled in a smoking cessation 
program.  His psychologist described him as "minimally 
psychologically stable."  A letter from the veteran's 
treating clinical psychologist indicates that he stopped 
volunteering with the Red Cross in March 1998, as it was 
difficult for him to cope with the stress.  

The report of an August 1998 VA examination reflects that the 
veteran continued to have regular outpatient treatment and to 
take prescription medication for PTSD symptoms.  He lived 
alone in an apartment and managed housekeeping and shopping 
with the assistance of his daughter.  He stated that he coped 
with stress and depression by isolating himself in his 
apartment and that he had no social outlets.  The examiner 
described the veteran as hyperactive and hypervoluble and 
noted that he talked constantly, but would often lose his 
train of thought and had to be reminded of what he was 
talking about.  The examiner confirmed the diagnosis of PTSD, 
assigned a GAF score of 40, and noted that the activities of 
daily living constituted a stressor for the veteran.  As 
described below it is this report upon which the RO based the 
award of an increased disability rating of 70 percent.

As noted above, the veteran's VA vocational rehabilitation 
program was discontinued effective in November 1998.  Review 
of his vocational rehabilitation file, however, reveals that 
the veteran simply ceased participating in the program.  He 
failed his coursework during the term which began in 
September 1997, and then did not register for any further 
classes during the term which began in January 1998.  The 
file contains no indication that he consulted his vocational 
rehabilitation counselor in regard to this decision, or that 
he attempted to continue with his education, taking one class 
a term as recommended by his treating physician.  Because the 
veteran "dropped out" of the program in this way, no 
objective evaluation of his capacity for potential employment 
and vocational rehabilitation was made.  This status is 
reflected in the letter notifying him of the discontinuance 
of the program, which merely indicates that he may be 
eligible to reenter training if it is determined that 
participation in the program would result in his 
employability.

The veteran was readmitted to the VA Medical Center in 
January 1999, complaining of intensified PTSD symptoms.  He 
reported that he used marijuana daily to cope with stress, 
and that he was worried about his daughter and her problems.  
He left the hospital against medical advice after only five 
days, however.  A GAF score of 40 was assigned, with the 
notation that the highest score over the preceding year was 
60.

Treatment notes dated in 1999 and 2000 reflect that the 
veteran actively participated in a Vietnam veterans 
PTSD/substance abuse group.  According to a June 1999 note, 
the veteran was reportedly maintaining sobriety, primarily 
motivated by the terms of his probation.

A February 2000 letter from the veteran's treating clinical 
psychologist is to the effect that the veteran's PTSD "is a 
chronic condition that is in need of outpatient treatment on 
a fairly regular basis and periodic hospitalization when in 
crisis."  The psychologist noted that any full recovery from 
PTSD was guarded.  He further opined that "because of his 
social and occupational impairment, [the veteran] is not 
considered a candidate for competitive employment."

Also in February 2000 the veteran was readmitted to the VA 
hospital with complaints of increasing nightmares, tension, 
anxiety, and current stressors related to his daughter and 
two granddaughters moving in with him.  Drug screening during 
the hospitalization revealed the presence of marijuana and 
benzodiazepines.  His diagnosis upon discharge from the 
hospital was of PTSD and a GAF of 35 was assigned.

In October 2000 the veteran underwent a VA examination for 
purposes of compensation.  At that time, he reported living 
alone in his apartment.  He stated he would have difficulty 
sleeping if not for his prescription medication.  He denied 
the use of alcohol or street drugs.  He described his 
symptoms as occasional panic attacks, that he felt like dying 
because of his continued poor mental state, that he had 
flashbacks triggered by certain sounds and lights, that he 
has difficulty focusing and completing tasks, and that he has 
poor memory.  The examiner rendered a diagnosis of PTSD and 
assigned a GAF of 35.

Procedural history

In May 1984, the veteran filed an original claim of 
entitlement to service connection for PTSD, which was denied 
in an October 1984 RO rating decision.  The veteran did not 
appeal that decision.

In July 1994, the veteran filed another claim of entitlement 
to service connection for PTSD.  In an October 1996 RO rating 
decision, service connection for PTSD was granted and a 
50 percent disability rating was assigned, effective July 29, 
1994.  In rendering the grant, the RO reviewed the veteran's 
service medical and personnel records, as well as medical 
treatment reports reflecting a diagnosis of PTSD which had 
been medically linked to the veteran's combat experiences 
during his service in Vietnam.

By rating decision of November 1999, the RO increased the 
schedular disability rating assigned to the veteran's PTSD to 
70 percent disabling, effective August 4, 1998, representing 
the date of a VA examination report demonstrating a decrease 
in the veteran's level of functioning.  In the same decision, 
the RO also granted a total disability rating based upon 
individual unemployability due to PTSD.  The total rating was 
made effective in November 1998, reflecting the date the 
veteran was discontinued from the VA vocational 
rehabilitation program.

Relevant Law and VA Regulations 

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4. 
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).  
Separate diagnostic codes identify the various disabilities.

The veteran has perfected an appeal as to the assignment of 
the initial rating for PTSD following the initial award of 
service connection for PTSD.  Ordinarily, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  In Fenderson v. West, 12 Vet. App. 119 
(1999), however, the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
for a disability was not limited to that reflecting the then-
current severity of the disorder.  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Rating PTSD

Effective November 7, 1996, VA's Rating Schedule, 38 C.F.R. 
Part 4, was amended with regard to rating mental disorders, 
including PTSD.  See 61 Fed. Reg. 52695 (Oct. 8, 1996) 
[codified at 38 C.F.R. § 4.130]. 

Because the veteran's claim was filed before the regulatory 
change occurred, he is entitled to application of the version 
most favorable to him.  See, in general, Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991); see also VAOPGCPREC 3-2000 
(2000) [opinion of VA General Counsel that the decision in 
Karnas is to be implemented by first determining whether the 
revised version is more favorable to the veteran. In so 
doing, it may be necessary for the Board to apply both the 
former and current versions of the regulation. If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991), can be no earlier than the effective date of that 
change, and that the Board must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.]. 

Before November 7, 1996, the VA Schedule read as follows:

General Rating Formula for Psychoneurotic Disorders:

100%   The attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community. Totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior. Demonstrably unable to obtain 
or retain employment.

70%   Ability to establish and maintain effective or 
favorable relationships with people is severely impaired. The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

50%   Ability to establish or maintain effective or favorable 
relationships with people is considerably impaired. By reason 
of psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.

30%   Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
with psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.

10%   Less than the criteria for the 30 percent, with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.

0%   There are neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not cause 
impairment of working ability.

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Words such as "considerable" were not defined in the VA 
Schedule for Rating Disabilities. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just". 38 C.F.R. 4.6 

With regard to the former criteria for a 100 percent 
disability rating, the Court has held that each of these 
three bases constitutes an independent basis for granting a 
100 percent schedular rating.  Thus, if the impairment 
resulting from PTSD meets any one of the three independent 
criteria required for a 100 percent rating, a 100 percent 
rating shall be awarded.  Johnson v. Brown, 7 Vet. App. 95 
(1994).

On and after November 7, 1996, the VA Schedule for Rating 
Disabilities read in pertinent part as follows:

100%    Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%    Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%    Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30%    Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10%    Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0%    A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

In addition, other related regulations must be considered.  
When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a).  However, when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

GAF

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p. 32] [hereinafter DSM-IV].  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).
Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130 (incorporating by reference the VA's 
adoption of the American Psychiatric Association: DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition 
(DSM-IV), for rating purposes).


Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to consider the entire record on appeal.  
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107, 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Initial matter - duty to assist

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)), was 
signed into law.  The VCAA provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board observes that the veteran has been informed in 
communications from the RO, such as the May 2000 and March 
2001 Supplemental Statements of the Case, of the types of 
evidence which could be submitted by him in support of its 
claim.  The veteran, further, has been accorded ample 
opportunity to present evidence and argument in support of 
this claim and indeed has done so, including presenting his 
own testimony at a personal hearing. 

It appears that all records pertinent to the veteran's appeal 
have been obtained, and the veteran has been provided a 
recent VA psychiatric examination.  The veteran has been 
informed of the evidence necessary to substantiate his claims 
and of the evidence that he should submit to substantiate his 
claims.  The Board is not aware of any outstanding evidence 
which should be obtained, and the veteran and his 
representative have pointed to none.  

In short, as discussed in detail above, the Board has 
reviewed the record and determined that all notification and 
development actions required by the VCAA appear to have been 
completed in full.  Remanding this case under such 
circumstances would serve no useful purpose.  Cf. Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Therefore, the Board 
finds that it may proceed with a decision on the merits of 
the veteran's claims without prejudice to the veteran.

Discussion 

In its evaluation of the veteran's claim, the Board is 
initially confronted with the problem that in addition to 
PTSD, the veteran suffers from substance abuse problems and a 
personality disorder.  Governing law prohibits the payment of 
compensation for impairment resulting from substance abuse 
[see 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.1(n)] or from a 
personality disorder [see 38 U.S.C.A. § 38 C.F.R. § 3.303(c), 
4.9, 4.127].  Accordingly, the first matter the Board must 
address is whether the social and industrial impairment cause 
by the veteran's service-connected PTSD can be isolated from 
that cause by the non service-connected substance abuse and 
personality disorder.

The Board is precluded from differentiating between the 
symptomatology attributable to non service-connected 
substance abuse and personality disorder and that 
attributable to his service-connected PTSD in the absence of 
medical evidence making such a distinction.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998).  

The medical and nonmedical evidence available is generally to 
the effect that the veteran's social and industrial 
impairment is due in part to PTSD, in part to his substance 
abuse, and in part to his personality disorder.  During the 
August 1996 VA examination, the veteran himself attributed 
his employment problems to the dual factors of substance 
abuse and PTSD.  Of interest is the fact that the VA 
counselor, in the very thorough March 1997 report which 
specifically addressed the veteran's employability, 
attributed virtually all of the veteran's problems to 
substance abuse.  In addition, his various VA 
hospitalizations, at least until the February 2000 
hospitalization, were focused principally on substance abuse, 
not PTSD.    

The Board further notes that the veteran was assigned a GAF 
score of 50 at the August 1996 VA examination and then a GAF 
score of 60 just two months later.  Those two months 
represented a "dry" period, in that he stopped using 
marijuana during that time.  Therefore, it would not be 
prudent, in light of the total record, to attribute his 
unemployed status solely to impairment resulting from PTSD.  
Thus, although the medical evidence does not provide a 
specific breakdown of the amount of the veteran's overall 
impairment resulting from PTSD as opposed to his non service-
connected substance abuse problems and his personality 
disorder, the record clearly supports a finding that these 
non service-connected disabilities contribute significantly 
to his overall impairment.

Bearing in mind this explanation as to the various causes of 
the veteran's impairment, as explained below the record 
further demonstrates that the veteran has significant social 
and industrial impairment resulting solely from his service-
connected PTSD.  

The next matter which must be addressed by the Board is 
whether the former or current rating criteria should be 
applied.  See VAOPGCPREC 3-2000, discussed above.  The Board 
finds that the former schedular criteria are more favorable 
to the veteran in this case than the current criteria, 
because the current criteria contain more rigorous and 
specific standards for evaluating mental illness, some of 
which are not met in this case, for instance spatial 
orientation. 

Further, as a practical matter in this specific case, and as 
will be explained in detail below, the evidence supports the 
assignment of a 100 percent schedular disability rating under 
the older regulatory criteria, 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996), but not under the current criteria 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).  For this 
reason, the Board concludes that application of the older 
regulatory criteria yields a more favorable result for the 
veteran.  

Although VAOPGCPREC 3-2000 prohibits the application of the 
current schedular criteria prior to their effective date, the 
reverse is not true with respect to application of former 
schedular criteria prospectively.  

(i.)  Schedular rating

The veteran is currently assigned a 70 percent disability 
rating, which is indicative of severe social and industrial 
impairment under the former schedular criteria.   That the 
veteran currently has PTSD which results in severe impairment 
to establish and maintain effective or favorable 
relationships with people and severe impairment in the 
ability to obtain or retain employment is clear from the 
recent hospitalization and examination reports, which have 
been discussed in  detail above.  As just one example, his 
most recent GAF score is 35, which is indicative of  major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.

For a higher schedular disability rating, i.e. 100 percent, 
to be warranted under the terms of the former rating 
criteria, the evidence would have to reflect either 
1) virtual isolation in his community, 2) totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, or 3) a demonstration that the 
veteran is unable to maintain or retain employment due to his 
service-connected psychiatric disability.  See Johnson, 
supra.  

Although the veteran has been severely affected and impaired 
by his service-connected PTSD, as is reflected in the medical 
and lay evidence of record, it would require a logical 
stretch to find that his symptomatology is so grossly severe 
as to be analogous to virtual isolation in his community or 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost daily activities 
such as fantasy, confusion, panic, etc., resulting in 
profound retreat from mature behavior.  Rather, it is the 
opinion of the Board that he is able to maintain a residence 
on his own, to actively participate in his own medical care, 
and to remain involved in his daughter's and granddaughter's 
lives, as well as apparently to participate in dating 
relationships.  This level of impairment is more analogous to 
the criteria set forth for a 70 percent disability rating 
under the older criteria.  

However, it is the opinion of the Board that the veteran is 
demonstrably unable to maintain or retain employment due to 
his service-connected PTSD.  This alone provides a basis for 
a grant of a 100 percent schedular disability rating under 
the older rating criteria, as interpreted by the Court in 
Johnson.  In support of this conclusion is the February 14, 
2000 opinion of the veteran's clinical psychologist, which 
states:  "[b]ecause of his social and occupational 
impairment, [the veteran] is not considered a candidate for 
competitive employment."

The Board notes that the "treating physician rule" that gives 
the opinions of treating physicians greater weight in 
evaluating medical evidence has been rejected in the context 
of veterans benefits claims.  See Van Slack v. Brown, 5 Vet. 
App. 499 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993).  However, although the Court has specifically 
rejected the "treating physician rule", the Board is 
obligated to articulate reasons or bases for rejecting the 
medical opinion of a treating physician.  See Guerrieri, 4 
Vet. App. at 470-1.

In this case, the opinion of the veteran's VA psychologist is 
consistent with much other evidence of record, which 
indicates that the veteran cannot work due to his PTSD alone.  
It is clear that the veteran has been unemployed for many 
years and has also been unsuccessful in participating in a 
program of higher education which was intended to assist in 
his rehabilitation.     

As discussed in some detail above, the Board is aware of the 
veteran's longstanding substance abuse problems.  However, 
the recent medical evidence indicates that PTSD, alone, 
renders him unemployable.  Thus, a 100 percent disability 
rating is warranted under the former schedular criteria.

(ii.)  Fenderson considerations

As noted above, the Court has held that in cases where an 
initially assigned disability evaluation has been disagreed 
with, as here, it is possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  See Fenderson, 
supra.  In this case, therefore, the Board has taken into 
consideration the applicability of "staged ratings," pursuant 
to Fenderson.

Prior to the Board's decision, the veteran had been assigned 
a 50 percent disability rating as of the date of his initial 
claim, July 29, 1994, and a 70 percent rating as of August 4, 
1998, the date of a VA examination which indicated increased 
symptomatology attributable to PTSD.  See 38 C.F.R. § 3.400.

As noted above, the RO has already assigned a total 
disability rating on the basis of individual unemployability 
under the provisions of 38 C.F.R. § 4.16.  This grant was 
made effective November 3, 1998, reflecting the date that the 
veteran was discontinued from the VA vocational 
rehabilitation program.  It can be argued that     
this date does not represent with any accuracy the point in 
time when the veteran's PTSD disability became so severe as 
to preclude employment.  November 3, 1998 was simply the date 
on which the veteran ceased participating in the vocational 
rehabilitation program.  That date does not represent any 
change in any objective evaluation of his capacity for 
potential employment and vocational rehabilitation which  was 
made in conjunction with the discontinuance of his program.  

On review of the evidence of record, the point at which the 
veteran's unemployability is clearly documented in February 
14, 2000, when the veteran's treating clinical psychologist 
opined that the veteran was not considered a candidate for 
competitive employment because of his social and occupational 
impairment due to PTSD.  Prior to that time, the evidence did 
not so indicate.  Although the veteran was in essence 
unemployed throughout the entire period of time since he 
filed his claim (including time in prison as unemployment), 
the preponderance of the evidence ascribed the veteran's 
unemployability as largely being due to his substance abuse 
and personality disorder.  The medical and other records 
demonstrate a relatively recent increase in pathology due to 
PTSD, culminating in the February 2000 VA hospitalization, 
which was principally due to PTSD symptoms, not drug abuse 
(although urinalysis during that hospitalization did reveal 
the presence of marijuana and benzodiazepines).   

Thus, the evidence supports the assignment of a 100 percent 
schedular disability rating under the older regulatory 
criteria as of February 14, 2000 and no earlier.  

The Board wishes to make it clear that there is no basis for 
the assignment of a 100 percent rating under the current 
schedular criteria from November 7, 1996 forward  [as noted 
above, under VAOGCPREC 3-2000, the current schedular criteria 
may not be applied prior to the effective date of the 
regulation.]

As indicated above, the current schedular criteria are much 
more specific that under the former criteria.  The current 
criteria for a 100 percent rating are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.    
  
The medical records do not demonstrate that the veteran's 
PTSD symptomatology is consistent with or nearly approximate 
such extremely severe pathology.  Indeed, the veteran has 
never described such symptoms and does not appear to contend 
that he has such symptoms. 

Utilizing the criteria defined in the newer regulation, the 
Board concludes that a 70 percent disability rating best 
reflects the veteran's level of impairment prior to February 
14, 2000.  The symptom picture presented by the VA 
examinations, hospitalization reports, and outpatient 
treatment reports during this time frame are not, in the 
opinion of the Board, illustrative of disability to the 
extent contemplated by the criteria for a 100 percent 
disability rating.  For example, the description of the 
August 1998 examiner of the veteran as hyperactive, 
hypervoluble, and often losing his train of thought is more 
reflective of intermittently illogical or irrelevant speech 
(70 percent) than of gross impairment in thought process or 
communication as is required for a 100 percent disability 
rating.  Similarly, his own description of himself during the 
November 2000 examination as having occasional panic attacks, 
feeling like dying, having flashbacks, difficulty focusing, 
and poor memory is more analogous to the 70 percent criteria 
of near-continuous panic or depression, impaired impulse 
control, spatial disorientation, and difficulty in adapting 
to stressful circumstances, than of the 100 percent criteria 
involving such total impairment as persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, disorientation to time or 
place and memory loss for names of close relatives, own 
occupation or his own name.  The veteran's GAF scores of 35 
and 40 during this time period lend support to this 
conclusion.  There is no symptomatology consistent with low 
GAF scores present, such as  behavior which is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to 
function in almost all areas; danger of hurting one's self or 
others; failing to maintain minimal personal hygiene or gross 
impairment in communication.  Thus, impairment to such a 
great degree as would warrant the assignment of a schedular 
100 percent disability rating under the newer regulatory 
criteria is not warranted.

The Board observes in passing that although a schedular 
disability rating in excess of 70 percent is not warranted 
until February 14, 2000, the veteran has actually been in 
receipt of a total disability rating based upon individual 
unemployability since November 1998.  That benefit is paid at 
the 100 percent level under governing statute, albeit under 
different criteria, so the veteran's monthly benefit payment 
has been analogous to a 100 percent rate since November 1998.  

The Board must next address whether the 70 percent disability 
rating, in effect since August 4, 1998, may be assigned as of 
an earlier date.  

Following a thorough review of the relevant evidence 
reflecting the veteran's condition between July 1994 and 
August 1998, the Board concludes that the impairment 
resulting from his PTSD symptomatology appears more analogous 
to considerable impairment under the terms of the older 
rating criteria.  The veteran's  symptoms of depression and 
anxiety parallel the description of psychoneurotic symptoms 
of such severity and persistence that there was considerable 
social and industrial impairment as set forth for a 
50 percent disability rating under 38 C.F.R. § 4.132 (1996).  
The assignment of a GAF score of 50 in August 1996 and the 
subsequent score of 60 in October 1996 supports this 
conclusion.  

In reviewing the evidence of record, it appears as though the 
events occurring in 1998 represented a delineating point in 
the veteran's recent medical history.  Although a single GAF 
score of 40 was assigned by a VA examiner in December 1996, 
the veteran was evaluated as having a global functioning 
score of 50 in September 1997 and 60 in January 1998.  
Previously, in 1997, the veteran had been participating in 
VA-sponsored vocational rehabilitation, volunteering with the 
Red Cross, and appeared to have been exerting self-control 
over the course of his life.  In fact, the VA vocational 
rehabilitation counselor, an expert in such matters, viewed 
the veteran's only barrier to success as his lack of 
education, and did not identify PTSD symptomatology as 
holding him back from future full-time employment in any way.  
The veteran's treating physician recommended that he continue 
with his college studies, limiting the stress involved by 
taking only one class at a time.  

By 1998, however, the veteran's ability to juggle the demands 
of daily life appears to have diminished, as he dropped out 
of school and descended into heavier marijuana usage.  In 
March 1998, he even ceased his volunteer work with the Red 
Cross, due to his inability to cope with stress.  Increased 
relationship difficulties during this time frame are 
reflected in the medical evidence as well.  As noted above, 
by August 1998, a VA examiner assigned a GAF score of 40, 
upon which the RO based the award of a 70 percent disability 
rating.  Review of the subsequent medical evidence reveals 
that 40 is the highest GAF score he has achieved since that 
time, having a score of 40 in January 1999, and scores of 35 
in February and November 2000.  Following a longitudinal 
review of the evidence of record, therefore, the Board 
concludes that the RO's choice of August 1998, as the 
effective date of the increase to 70 percent was well-
reasoned and entirely supportable in light of the evidence of 
record.  Although an argument could be made that the 
veteran's impairment due to PTSD actually increased prior to 
August 1998, disability ratings must be assigned based upon 
the level of impairment demonstrated in the evidence of 
record.  The August 1998 VA examination report represents the 
best evidence of sustained deterioration, rather than a mere 
fluctuation in his level of functioning.  Based on the 
evidence contained in the file, it is entirely reasonable to 
hold that the August 1998 VA examination report constitutes 
the best evidence of increased impairment, warranting an 
increased disability rating.  

It is clear that the veteran experienced an increase in the 
level of his PTSD disability in early to mid 1998, which was 
documented for the record in the August 1998 VA examination 
report.  Prior to that time, including his hospitalization in 
January 1988, the focus was on his substance abuse, in 
particular marijuana.  However, it appears that PTSD 
symptomatology became more intense in 1988.  As an example, 
he stopped volunteering with the Red Cross, which he 
evidently enjoyed and found satisfying, in March 1998 because 
according to his psychologist it was difficult for him to 
cope with the stress.  The Board has also compared the June 
1997 evaluation of the veteran as "psychologically stable" 
with the February 1998 evaluation as "minimally 
psychologically stable", which indicates that his 
psychologist thought that a deterioration was taking place.  
  
In summary, the medical and other evidence of record 
indicates that the veteran's service-connected PTSD was 
productive of considerable social and industrial impairment 
from July 1994 to August 1998.  The level of severe social 
and industrial impairment consistent with the assignment of a 
70 percent rating under the former schedular criteria was not 
demonstrated until the August 4, 1998 VA examination, when a 
GAF score of 40 was assigned.  That GAF score contrasted with 
the GAF score of 60 assigned in January 1998.  These GAF 
scores are generally consistent with the evidence as a whole, 
which indicates that the veteran was in school and doing 
volunteer work until 1998, when his disability picture 
changes due to the presence of more severe PTSD symptoms. 

The preponderance of the evidence is thus against the 
assignment of a disability rating in excess of 50 percent for 
the time period between July 29, 1994 and August 4, 1998 
under the former schedular criteria.  Under the 1996 
criteria, a 50 percent disability rating, representing 
considerable impairment, is appropriate prior to August 1998, 
while a 70 disability rating, consistent with severe 
impairment, is appropriate from August 4, 1998 to February 
14, 2000.  

Under the current schedular criteria, a disability rating in 
excess of 50 percent would not be in order after November 7, 
1996 [as noted above, under VAOGCPREC 3-2000, the current 
schedular criteria may not be applied prior to the effective 
date of the regulation].  As discussed above, the current 
schedular criteria are more rigorous that the former 
schedular criteria.  Under the current schedular criteria, a 
70 percent disability rating is warranted under the following 
circumstances: 

Occupational and social impairment with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately, and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships. 

These criteria were not met until August 4, 1998, when the VA 
examiner noted the veteran's social isolation [which was in 
contrast to his former volunteer work with the Red Cross and 
his attending college]; his hyperactivity; his 
hypervolubality; and the fact that he would lose his train of 
thought.  These symptoms were new and as noted above 
constituted the basis for the RO to assign a 70 percent 
rating.

The veteran's disability picture before August 1998 fits the 
description of a 50 percent disability rating under the newer 
regulation almost perfectly.  The veteran's brief college 
career, coupled with Red Cross volunteering exemplifies 
occupational and social impairment with reduced reliability 
and productivity.  The vocational rehabilitation counselor's 
positive assessment of the veteran's potential, coupled with 
his good grades during his first quarter of college, cannot 
be viewed as indicative of greater disability.  In February 
1998, he reported having a free-lance carpenter job.  
However, the medical evidence reflects that the stress of 
schoolwork, dating, free-lancing, and volunteering eventually 
proved too much for the veteran, reflecting the impaired 
judgment and abstract thinking, disturbances of motivation, 
and difficulty in establishing and maintaining effective work 
and social relationships contemplated in the criteria for a 
50 percent disability rating under 38 C.F.R. § 4.130 (2000).

The Board can identify no evidence which would lead to the 
assignment of a 70 percent rating under the current criteria 
prior to August 4, 1998, and the veteran has pointed to none.  
Indeed, during the August 1996 VA examination, the veteran 
himself attributed his employment problems to the dual 
factors of substance abuse and PTSD. 

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating of 50 percent was 
properly assigned from July 29, 1994 to August 4, 1998.  A 
disability rating of 70 percent is assigned from August 4, 
1998 to February 14, 2000.  A 100 percent disability rating 
is assigned from February 14, 2000 forward.



ORDER

A disability rating of 100 percent for PTSD is granted, 
effective as of February 14, 2000, subject to the law and 
regulations governing the award of monetary benefits.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

